
	

114 HR 4507 IH: Bureau of Land Management Foundation Act
U.S. House of Representatives
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4507
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2016
			Mr. Lowenthal (for himself and Ms. McCollum) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the Bureau of Land Management Foundation as a charitable, nonprofit corporation, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Bureau of Land Management Foundation Act. 2.DefinitionsFor the purposes of this Act, the following definitions apply:
 (1)BoardThe term Board means the Board or Directors of the Foundation. (2)FoundationThe term Foundation means the Bureau of Land Management Foundation established by this Act.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Establishment and purposes (a)EstablishmentThere is established the Bureau of Land Management Foundation as a charitable and nonprofit corporation that shall not be considered an agency or establishment of the United States.
 (b)PurposesThe purposes of the Foundation are to— (1)encourage, accept, and administer private gifts of money and of real and personal property for the benefit of, or in connection with the activities and services of, the Bureau of Land Management;
 (2)undertake and conduct activities that further the purposes for which public lands are administered; and
 (3)undertake, conduct, and encourage educational, technical, scientific, and other assistance or activities that support the mission of the Bureau of Land Management.
				4.Board of directors
			(a)Establishment and membership
 (1)In generalThe Foundation shall have a governing Board of Directors, which shall consist of no more than 9 members, each of whom shall be a United States citizen.
 (2)Requirements of membersA majority of members of the Board shall have education or experience in natural, cultural, conservation, or other resource management, law, or research and, to the extent practicable, members of the Board shall represent diverse points of view.
 (3)Ex-officio memberThe Director of the Bureau of Land Management shall be an ex-officio nonvoting member of the Board.
				(b)Appointment and terms
 (1)Initial appointmentNot later than one year after the date of the enactment of this Act, the Secretary shall appoint the members of the Board who, except as otherwise provided in paragraph (2), shall be appointed for terms of 6 years.
 (2)Staggered appointmentsThe Secretary shall stagger the initial appointments to the Board, as determined to be appropriate by the Secretary, so that—
 (A)one-third of the members serve a term of 2 years; (B)one-third of the members serve a term of 4 years; and
 (C)one-third of the members serve a term of 6 years. (3)VacancyA vacancy on the Board shall be—
 (A)filled not later than 60 days after vacancy occurs in the manner of which the original appointment was made; and
 (B)for the balance of the term of the individual who was replaced. (4)RemovalA member of the Board may be removed from the Board by a majority vote of the Board if the individual misses 3 consecutive regularly scheduled meetings and the vacancy shall be filled in accordance with paragraph (3).
 (5)Term limitIn no case shall an individual serve more than 12 consecutive years on the Board. (c)ChairmanThe Chairman—
 (1)shall be elected by the Board from its members for a 2-year term; and (2)may be re-elected to the post while serving as a member of the Board.
 (d)QuorumA majority of the current voting membership of the Board shall constitute a quorum for the transaction of business.
 (e)MeetingsThe Board shall meet at the call of the Chairman at least once a year. (f)Reimbursement of expensesServing as a Member of the Board shall not constitute employment by the United States Government for any purpose. Members shall serve without pay other than reimbursement for the actual and necessary traveling and subsistence expenses incurred in the performance of their duties for the Foundation in accordance with section 5703 of title 5, United States Code.
 (g)General powersThe Board may complete the organization of the Foundation by appointing offices and employees, adopting a constitution and bylaws consistent with the purposes of the Foundation and this Act, and undertaking other such acts as may be necessary to function and to carry out the provisions of this title.
 (h)Officers and employeesOfficers and employees of the Foundation may not be appointed until the Foundation has sufficient funds to pay them for their service. Appointment as an officer or employee of the Foundation shall not constitute employment by the United States.
			(i)Limitation and conflicts of interest
 (1)Prohibition on political campaign activityThe Foundation shall not participate or intervene in a political campaign on behalf of any candidate for public office.
 (2)Conflict of interestNo member of the Board, officer, or employee of the Foundation shall participate, directly or indirectly, in the consideration or determination of any question before the Foundation affecting—
 (A)the financial interests of the member of the Board, officer, or employee; or (B)the interests of any corporation partnership, entity, or organization in which such member of the Board, officer, or employee—
 (i)is an officer, director, or trustee; or (ii)has any direct or indirect financial interest.
						5.Powers and obligations
 (a)In generalThe Foundation— (1)shall have perpetual succession; and
 (2)may conduct business throughout the several States, territories, and possessions of the United States.
 (b)Notice and service of processThe Foundation shall at all times maintain a designated agent in the District of Columbia authorized to accept service of process for the Foundation. The serving of notice to, or service of process upon, the agent required under this subsection, or mailed to the business address of such agent, shall be deemed as service upon or notice to the Foundation.
 (c)SealThe Foundation shall have an official seal selected by the Board which shall be judicially noticed. (d)PowersIn addition to powers otherwise authorized under this Act, to carry out its purposes, the Foundation shall have the usual powers of a not-for-profit corporation in the District of Columbia, including the power to—
 (1)accept, receive, solicit, hold, administer, and use any gift, devise, or bequest, either absolutely or in trust, of real or personal property or any income therefrom or other interest therein;
 (2)acquire by donation, gift, devise, purchase or exchange, and dispose of any real or personal property or interest therein;
 (3)sell, donate, lease, invest, reinvest, retain or otherwise dispose of any property or income therefrom unless limited by the instrument of transfer;
 (4)borrow money and issue bonds, debentures, or other debt instruments; (5)sue and be sued, and complain and defend itself in any court of competent jurisdiction, except that the Directors of the Board shall not be personally liable, except for gross negligence;
 (6)enter into contracts or other arrangements with public agencies, private organizations, and persons and to make such payments as may be necessary to carry out the purposes thereof; and
 (7)do any and all acts necessary and proper to carry out the purposes of the Foundation. (e)Real property (1)Title and interestFor the purposes of this Act, an interest in real property shall be treated as including mineral and water rights, rights of way, and easements, appurtenant or in gross.
 (2)Acceptance of real propertyA gift, devise, or bequest of real property may be accepted by the Foundation even though it is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest therein is for the benefit of the Foundation.
 (3)Refusal of real propertyThe Foundation may, in its discretion, decline any gift, devise, or bequest of real property. (4)Condemnation prohibitedNo lands or waters, or interests therein, that are owned by the Foundation shall be subject to condemnation by any State or political subdivision, or any agent of instrumentality thereof.
				6.Administrative services and support
 (a)Establishment supportFor the purposes of assisting the Foundation in establishing an office and meeting initial administrative, project, and other expenses, the Secretary is authorized to provide to the Foundation $3,000,000 for fiscal year 2016, $2,000,000 for fiscal years 2017, 2018, and 2019, and $1,000,000 for fiscal year 2020. Such funds shall remain available to the Foundation until they are expended for authorized purposes.
 (b)Administrative expensesThe Secretary may provide personnel, facilities, equipment, and other administrative services to the Foundation with such limitations and on such terms and conditions as the Secretary shall establish. The Foundation may reimburse the Secretary for any support provided under this subsection, in whole or in part, and any reimbursement received by the Secretary under this subsection shall be deposited into the Treasury to the credit of the appropriations then current and chargeable for the cost of providing the services.
 7.VolunteersThe Secretary may accept, without regard to the civil service classification laws, rules, and regulations, the services of the Foundation, the Board, and the offices or employees or agents of the Foundation, without compensation from the Department of the Interior, as volunteers for the performance of the functions under section 307(d) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1737(d)).
		8.Audits and reports requirements
 (a)AuditsFor purposes of the Act entitled An Act for audit of accounts of private corporations established under Federal law, approved August 30, 1964 (36 U.S.C. 1101 through 1103), the Foundation shall be treated as a private corporation established under Federal law.
 (b)Annual reportThe Foundation shall transmit at the end of each fiscal year a report to Congress of its proceedings and activities during that year, including a full and complete statement of its receipts, expenditures, and investments.
 9.United States release from liabilityThe United States shall not be liable for any debts, defaults, acts, or omissions of the Foundation, nor shall the full faith and credit of the United States extend to any obligations of the Foundation.
 10.Limitation on authorityNothing in this Act authorizes the Foundation to perform any function the authority for which is provided to the Bureau of Land Management under any other provision of law.
 11.Limitation on use of fundsAmounts provided as a grant by the Foundation shall not be used for— (1)any expense related to litigation; or
 (2)any activity the purpose of which is to influence legislation pending before Congress.  